IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,248-01


                        EX PARTE GEORGIA LEE JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W09-71128-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to sixteen years’ imprisonment. The Fifth Court of Appeals modified the judgment

and affirmed her conviction. Jones v. State, No. 05-13-00402-CR (Tex. App.—Dallas Mar. 26,

2014) (not designated for publication).

        Applicant contends, among other things, that appellate counsel failed to send her timely

notice of the court of appeals’s decision and that, as a result, she was denied the opportunity to file

a pro se petition for discretionary review (PDR). The trial court made findings of fact and
                                                                                                      2

conclusions of law and recommended that we grant Applicant an out-of-time PDR. There is not a

response from counsel in the record, however, and counsel should ordinarily be given an opportunity

to respond. Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003).

       Applicant has alleged facts that, if true, might entitle her to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order appellate counsel to respond to Applicant’s claim. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       After reviewing counsel’s response, the trial court shall make further findings of fact and

conclusions of law as to whether appellate counsel timely informed Applicant that her conviction

had been affirmed and that she had a right to file a pro se PDR. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: July 29, 2015
Do not publish